 
LEASE AGREEMENT
 
Between
 
BLUE DESK LLC,
a Michigan limited liability company,
as Landlord,
 
and
 
AIR REALTY GROUP LLC,
a Connecticut limited liability company,
as Tenant,
 
Dated
as of
 
April 11, 2016
 
 
 

--------------------------------------------------------------------------------

 

 
LEASE AGREEMENT


THIS LEASE AND AGREEMENT (the “Lease”) is made and entered into effective as of
the 11th day of April, 2016 (the “Effective Date”) by and between BLUE DESK LLC,
a Michigan limited liability company (the “Landlord”) and AIR REALTY GROUP LLC,
a Connecticut limited liability company (the “Tenant”)
 
W I T N E S SE T H:


WHEREAS, Landlord is the owner of fee simple title to certain real property
located in the City of South Windsor, County of Hartford, State of  Connecticut
and described in Exhibit A attached hereto “Land”, upon which a building has
been constructed (“Building”), (the Building, together with related site
improvements the “Improvements”); (the Land and the Improvements, together with
all licenses, rights, privileges and easements appurtenant thereto shall be
collectively referred to herein, and all tangible personal property, including
fixtures located therein as the “Premises”); and
 
WHEREAS, Tenant desires to lease from Landlord, and Landlord has agreed to lease
to Tenant, the Premises upon the terms and conditions as more particularly
hereinafter provided and described.
 
NOW, THEREFORE, for and in consideration of the premises hereof, the sums of
money to be paid hereunder, and the mutual and reciprocal obligations undertaken
herein, the parties hereto do hereby covenant, stipulate and agree as follows:


ARTICLE I.
AGREEMENT TO LEASE


1.1 Demise. Landlord does hereby demise, and lease to Tenant, and Tenant does
hereby lease and take as tenant from Landlord, the Premises upon those terms and
conditions hereinafter set forth.
 
1.2 Condition. Tenant acknowledges and agrees that the Premises is and shall be
leased by Landlord to Tenant in its present “as is” condition and that Landlord
makes absolutely no representations or warranties whatsoever with respect to the
Premises or the condition thereof. Tenant acknowledges that Landlord has not
investigated and does not warrant or represent to Tenant that the Premises are
fit for the purposes intended by Tenant or for any other purpose or purposes
whatsoever, and Tenant acknowledges that the Premises are to be leased to Tenant
in their existing condition, i.e., “as-is”, on and as of the Possession Date (as
hereinafter defined). Tenant acknowledges that Tenant shall be solely
responsible for any and all actions, repairs, permits, approvals and costs
required for the rehabilitation, renovation, use, occupancy and operation of the
Premises in accordance with applicable governmental requirements, including,
without limitation, all governmental charges and fees, if any, which may be due
or payable to applicable authorities. Tenant agrees that, by leasing the
Premises, Tenant warrants and represents that Tenant has examined and approved
all things concerning the Premises which Tenant deems material to Tenant’s
leasing and use of the Premises. Tenant further acknowledges and agrees that (i)
neither Landlord nor any agent of Landlord has made any representation or
warranty, express or implied, concerning the Premises or which have induced
Tenant to execute this Lease, (ii) any other representations and warranties are
expressly disclaimed by Landlord, and (iii) Tenant has previously owned the
Premises, is familiar with both the physical and economic condition of the
Premises and is responsible for all aspects of the Premises.
 
 
2

--------------------------------------------------------------------------------

 
 
1.3 Quiet Enjoyment. Landlord covenants and agrees that so long as Tenant shall
timely pay all rents due to Landlord from Tenant under this Lease under and
keep, observe and perform all covenants, promises and agreements on Tenant’s
part to be kept, observed and performed hereunder, Tenant shall and may
peacefully and quietly have, hold and occupy the Premises free of any
interference from Landlord; subject, however, and nevertheless to the terms,
provisions and conditions of this Lease and subject to the terms of any mortgage
encumbering the Premises.
 
ARTICLE II.
TERM


2.1 Term. The initial term of this Lease (the “Term”) shall, unless sooner
terminated as elsewhere provided in this Lease, commence on the Effective Date
and shall terminate and expire at 11:59 p.m. on the last date of the 15th Lease
Year. The Initial Term, together with any Extension Period (defined in Section
2.4 as hereinafter defined) shall be collectively referred to herein as the
“Term”.


2.2 Rental Commencement Date. For the purposes of this Lease, the “Rental
Commencement Date” shall be the Effective Date hereof.
 
2.3 Possession Date. For the purposes of this Lease, the “Possession Date” shall
be the date on which Landlord grants Tenant exclusive possession of the
Premises, which shall be the Effective Date hereof.
 
2.4 Term Extensions. The term of the Lease shall automatically be extended
beyond the Initial Term for up to three (3) successive five (5) year Extension
Periods upon the same terms, covenants, conditions and rent as set herein (each,
an “Extension Period”) (other than any prior Extension Period) unless Tenant
notifies Landlord in writing in accordance with the notice provisions hereof at
least twelve (12) months before the last day of the Initial Term or nine (9)
months before the last day of the then current Extension Period, as applicable
(the “Notice Date”) that the Lease shall terminate at the end of such current
term without further extension.   Notwithstanding the foregoing, Landlord, at
its sole option, and notwithstanding other remedies for Tenant’s default set
forth herein, may refuse, by written notice to Tenant, to extend the Term of
this Lease if, at the Notice Date or at the time of commencement of an Extension
Period, Tenant is in default under any provision of this Lease as to which
default Landlord has given notice to Tenant in accordance with this Lease hereof
and such default remains uncured after the expiration of any applicable cure
period, by and upon the delivery of such notice, all remaining rights of
extension  shall automatically expire.
 
 
3

--------------------------------------------------------------------------------

 
 
2.5 Termination. Notwithstanding any present or future law to the contrary, this
Lease shall not be terminated by Tenant for any failure of Landlord to perform
pursuant to the terms and conditions of this Lease or otherwise for any reason
except as expressly provided herein.
 
ARTICLE III.
RENT
 
3.1 Base Rent. Beginning on the Rental Commencement Date, and subject to
proration as set forth below, Tenant shall pay monthly net base rent for the
Premises in the amount set forth on Exhibit B attached hereto (“Base Rent”),
together with all applicable sales and use taxes thereon. Base Rent shall be
paid by Tenant to Landlord in equal monthly installments, in advance, on the
first (1st) day of each calendar month commencing on the first (1st) day of the
calendar month immediately following the Rental Commencement Date, it being
agreed that Base Rent payable with respect to the period between the Rental
Commencement Date and the first day of the following calendar month shall be due
at the time that the first payment of Base Rent is due.
 
For the purposes of this Lease, the term “Lease Year” shall mean and be defined
as each twelve month period commencing on the first day of the calendar month
immediately following the Rental Commencement Date; provided, however, that the
first Lease Year shall include the period from the Effective Date to the first
day of the next following calendar month after the Rental Commencement Date.
Base Rent shall be proportionately prorated for any extended or partial Lease
Year (i.e., the first Lease Year and/or the final Lease Year).
 
3.2 Additional Rent; Rent Defined. If Landlord shall, upon no less than ten (10)
days prior written notice to Tenant (other than in the event of an emergency for
which only notices which are reasonable under the circumstances shall be given),
make any expenditure for which Tenant is responsible or liable under this Lease,
or if Tenant shall become obligated to Landlord or others under this Lease for
any sum other than Base Rent as hereinabove provided, the amount thereof shall
be deemed to constitute additional rent (“Additional Rent”) and shall be due and
payable by Tenant to Landlord or others, together with all applicable sales
taxes thereon, if any, within thirty (30) days after receipt of an invoice
therefor.
 
For the purpose of this Lease, the term “Rent” shall mean and be defined as all
Base Rent, and Additional Rent due from Tenant to Landlord hereunder and all
other sums due under this Lease for the purpose of Section 592(b)(6) of the
Bankruptcy Code, 11 U.S.C. 502(b)(6).  Except as may be expressly otherwise
provided in this Lease, there shall be no abatement, diminution or reduction of
Base Rent, Additional Rent or any other sums due under this Lease under any
circumstances including, without limitation, due to charges or other
compensation claimed by or allowed to Tenant or any person claiming under it,
nor shall there be any abatement or diminution or reduction of the performance
of the obligations of Tenant under any circumstances.
 
 
4

--------------------------------------------------------------------------------

 
 
3.3 Payment of Rent. Each of the foregoing amounts of Rent and other sums shall
(upon receipt of an invoice as to Additional Rent only) be paid to Landlord or
others without demand and without deduction, set-off, claim or counterclaim of
any nature whatsoever which Tenant may have or allege to have against Landlord,
and all such payments shall, upon receipt by Landlord, be and remain the sole
and absolute property of Landlord. All such Rent and other sums shall be paid to
Landlord in legal tender of the United States at the address to which notices to
Landlord are to be given or to such other party or to such other address as
Landlord may designate from time to time by written notice to Tenant. If
Landlord shall at any time accept any such Rent or other sums after the same
shall become due and payable, such acceptance shall not excuse a delay upon
subsequent occasions, or constitute or be construed as a waiver of any of
Landlord’s rights hereunder.
 
3.4 Past Due Rent. If Tenant fails to make any payment of Rent or any other sums
or amounts to be paid by Tenant under the Lease on or before the date such
payment is due and payable, any such past due payment shall bear interest from
the date such payment became due to the date of payment thereof by Tenant at a
rate which is equal to the lesser of (i) twelve percent (12%) per annum, or (ii)
the maximum interest rate then allowable under the laws of the State in which
the Premises are located. Any payment of Rent not paid within any permitted
grace period specifically set forth in this Lease shall incur a late charge for
reimbursement of Landlord’s anticipated out-of-pocket expenses due to such
failure of five percent (5%) of the amount of such payment. Such late charge and
interest shall constitute Additional Rent and shall be due and payable with the
next installment of Rent due hereunder.  Notwithstanding the foregoing or
anything else to the contrary contained in this Section, Tenant shall not be
responsible for the late charge set forth in this Section if the first time
Tenant fails to pay Base Rent when due Tenant pays such Base Rent within ten
(10) days after delivery of written notice of such default.
 
3.5 No Diminution or Abatement of Rent. No abatement, diminution or reduction
(i) of Rent, charges or other compensation, or (ii) of Tenant’s other
obligations hereunder shall be allowed to Tenant or any person claiming under
Tenant, under any circumstances or for any reason whatsoever, except as
expressly provided otherwise herein.
 
ARTICLE IV.
USE AND OPERATION OF PREMISES


4.1 Permitted Use. Tenant covenants that it shall, throughout the Term of this
Lease, use and occupy the Premises only for lawful industrial and office uses or
other lawful uses consistent with applicable zoning and which do not conflict
with covenants, restrictions or other matters of record affecting title to the
Premises.
 
 
5

--------------------------------------------------------------------------------

 
 
4.2 Compliance with Laws. Tenant shall at all times keep and maintain the
Premises in compliance with all applicable laws, ordinances, statutes, rules,
regulations, orders, directions and requirements of all federal, state, county
and municipal governments and of all other governmental agencies or authorities
having or claiming jurisdiction over the Premises or the business activities
conducted thereon or therein and of all of their respective departments,
bureaus, agencies or officers, and of any insurance underwriting board or
insurance inspection bureau having or claiming such jurisdiction or any other
body exercising similar functions and of all insurance companies from time to
time selected by Tenant to write policies of insurance covering the Premises and
any business or business activity conducted thereon or therein. Without limiting
the foregoing, to the extent any governmental entity requires more parking
spaces to be located on the Premises or more striped spaces to be located on the
Premises, Tenant shall be responsible for complying with any such requirement.


4.3 Hazardous Materials and Sewage Prohibited. Tenant hereby agrees that Tenant,
its employees, agents, invitees, licensees, contractors or subtenants (if
permitted), shall handle, store, dispose of and use any and all Hazardous
Materials (as hereinafter defined) located on the Premises which are standard
for Tenant’s intended use of the Premises in accordance with Environmental
Requirements (as hereinafter defined). Except for such Hazardous Materials which
are standard for or used in connection with such uses, Tenant shall at all times
from and after the Effective Date keep the Premises free of Hazardous Materials.
Neither Tenant nor any of its employees, agents, invitees, licensees,
contractors or subtenants (if permitted) shall use, generate, manufacture,
refine, treat, process, produce, store, deposit, handle, transport, release, or
dispose of Hazardous Materials in, on or about the Premises or into the
groundwater thereof, in violation of any federal, state or municipal law,
decision, statute, rule, ordinance or regulation currently in existence or
hereafter enacted or rendered.
 
Tenant shall give Landlord prompt written notice of any claim received by Tenant
from any person, entity, or governmental agency that a release or disposal of
Hazardous Materials has occurred on the Premises or the groundwater thereof.
Landlord shall give Tenant prompt written notice of any claim received by
Landlord from any person, entity, or governmental agency that a release or
disposal of Hazardous Materials has occurred on the Premises or the groundwater
thereof.
 
 
6

--------------------------------------------------------------------------------

 
 
Commencing upon the Effective Date and continuing during the Term of this Lease,
Tenant shall indemnify, defend and hold Landlord, its successors and assigns,
and their respective directors, officers, employees and agents, harmless from
and against any claims (including third party claims), demands, penalties,
fines, liabilities, settlements, damages, costs or expenses of whatever kind or
nature, known or unknown, including reasonable attorneys’ fees, fees of
environmental consultants and other experts and laboratory fees, contingent or
otherwise, arising out of or in any way related to the following matters: (i)
the release, use, storage, treatment, transportation, transfer, manufacture,
refinement, handling, production, disposal or threatened release of any
Hazardous Materials, on, over, under, from or affecting the Premises or the air,
soil, water vegetation, buildings, personal property, persons or animals thereon
(collectively a “Release”); (ii) any personal injury (including wrongful death)
or property damages (real or personal) arising out of or related to such
Release; (iii) any lawsuit brought or threatened, settlement reached or
governmental order relating to such Release; (iv) any violation of or liability
pursuant to environmental laws which is based upon or in any way related to such
Release; (v) any Pre-Existing Environmental Condition (as hereinafter defined);
and/or (vi) the breach of any warranty, representation or covenant contained in
this Section. The indemnity provided in this Section shall survive the
expiration or termination of this Lease and is not limited or otherwise affected
by Landlord’s knowledge of any matter. Tenant further agrees that Tenant shall
be responsible, at its sole cost and expense, for all Corrective Action (as
hereinafter defined) relative to: (a) any and all Hazardous Materials in soil,
groundwater or surface water on or about the Premises in amounts, concentrations
or levels that meet or exceed Environmental Requirements, and (b) any
Pre-Existing Environmental Condition.
 
As used herein, the term “Hazardous Materials” shall mean and be defined as any
and all toxic or hazardous substances, chemicals, materials or pollutants, of
any kind or nature, which are regulated, governed, restricted or prohibited by
any federal, state or local law, decision, statute, rule, or ordinance currently
in existence or hereafter enacted or rendered, and shall include (without
limitation), all oil, gasoline and petroleum based substances. As used herein,
the term “Pre-Existing Environmental Condition” means presence of: (i) Hazardous
Materials in soil, groundwater or surface water on or about the Premises which
first existed or first occurred prior to the Effective Date; or (ii) any other
environmental condition which first existed or first occurred prior to the
Effective Date. “Environmental Requirements”, as used herein, shall mean all
applicable federal, state, and local government laws (including common law),
rules, regulations, statutes, codes, ordinances, directives, guidance documents,
cleanup or other standards, and any other governmental requirements or standards
which pertain to, regulate, or impose liability or standards of conduct
concerning the use, storage, human exposure to, handling, transportation,
release, cleanup or disposal of Hazardous Substances. “Corrective Action” shall
mean investigation, assessment, monitoring, sampling, analysis, cleanup,
removal, disposal, on-site treatment, off-site treatment, active remediation,
passive remediation, remediation alternatives including but not limited to
risk-based corrective action, if applicable, and/or other activities approved,
concurred in or required by the governmental agency having jurisdiction over the
Premises.
 
Tenant shall not discharge or permit to be discharged from the Premises any
Hazardous Materials on, in or from the Premises. Any sewage which is produced or
generated in connection with the use or operation of the Premises shall be
handled and disposed of by Tenant as required by and in compliance with all
applicable local, state and federal laws, ordinances and rules or regulations.
 
 
7

--------------------------------------------------------------------------------

 
 
Tenant agrees that no underground storage tank or underground storage receptacle
shall be constructed by Tenant on the Premises.
 
4.4 Mold and Other Environmental Conditions. Tenant shall, during the Term of
this Lease and any renewals thereof, (i) provide prompt written notification to
Landlord of any adverse change to the Premises, such as changes to any
environmental condition, including the presence of biocontaminants, such as
mold; (ii) promptly undertake appropriate assessment, remedial and preventative
actions sufficient to meet any guidelines or regulations adopted by applicable
authoritative bodies or regulatory agencies in connection with a determination
of any adverse change, and, in any event with respect to mold contamination,
Tenant shall undertake (a) removal of the mold, (b) abatement of the underlying
cause of the mold (including water intrusion), and (c) repair of any leaks and
associated water damage at the Premises.


4.5 Compliance With Restrictions, Etc. Tenant, at its expense, shall comply with
all restrictive covenants or other title exceptions affecting the Premises and
comply with and perform all of the obligations set forth therein to the extent
that the same are applicable to the Premises or to the extent that the same, if
not complied with or performed, would impair or prevent the continued use,
occupancy and operation of the Premises. Further, in addition to Tenant’s
payment obligations under this Lease, Tenant shall pay all reasonable, legal
sums charged, levied or assessed under any restrictive covenants, declaration,
reciprocal easement agreement or other title exceptions affecting the Premises
promptly as the same become due and shall furnish Landlord evidence of payment
thereof and indemnify, defend and hold harmless Landlord for any claim against
Landlord for any such matters.
 
ARTICLE V.
TAXES AND ASSESSMENTS
 
5.1 Real Estate Taxes and Assessments. From and after the Effective Date and
continuing throughout the Term of this Lease Tenant’s obligations with respect
to Real Estate Taxes (as hereinafter defined) shall be as follows:
 
(a) Tenant shall pay directly to the taxing authorities, twenty (20) days prior
to the date Real Estate Taxes may be paid without penalties or interest, the ad
valorem real estate taxes, any payments in lieu of ad valorem taxes, property
taxes, and all assessments, annual benefits, levies, fees and all other
governmental charges, general and special, ordinary and extraordinary, foreseen
and unforeseen, attributable and levied upon or assessed and payable by Landlord
with respect to the Premises (collectively the “Real Estate Taxes”).  Real
Estate Taxes shall also include (i) other taxes, other charges and impositions
imposed by the State in which the Premises is located or any subdivision thereof
which:  (A) are in replacement of or in addition to all or any part of
ad valorem taxes as sources of revenue, and (B) are based in whole or in part
upon the land of which the Premises are a part or any interest therein or the
ownership thereof, or the rents or other income therefrom, including, without
limitation, income, single business, franchise, excise, license, privilege,
sales, use, and occupancy taxes; (ii) taxes or surcharges of any kind or nature
upon, against or with respect to the parking areas or the number of parking
spaces in the Premises.
 
 
8

--------------------------------------------------------------------------------

 

 
(b) Tenant shall deliver to Landlord evidence of the payment of the Real Estate
Taxes no later than fifteen (15) days after the date Real Estate Taxes can be
paid without penalties or interest.
 
(c) Tenant shall pay and discharge, when due, all taxes assessed during the Term
of this Lease against any leasehold interest or personal property of any kind
owned by or placed in the Premises by Tenant. In addition to the Rent and any
other sums or amounts required to be paid by Tenant to Landlord pursuant to the
provisions of this Lease, Tenant shall also pay to Landlord, simultaneously with
such payment of such Rent or other sums or amounts, the amount of any applicable
sales, use or excise tax on any such Rent or other sums or amounts so paid by
Tenant to Landlord, whether the same be levied, imposed or assessed by the State
in which the Premises is located or any other federal, state, county or
municipal governmental entity or agency. Any such sales, use or excise taxes
shall be paid by Tenant to Landlord at the same time that each of the amounts
with respect to which such taxes are payable are paid by Tenant to Landlord.


(d)           If Landlord does not appeal the real estate tax assessment after
request of Tenant, Tenant may, as long as it pays all real estate taxes first,
upon notice to Landlord, appeal the real estate tax assessment attributable to
the Premises and Landlord shall cooperate, including timely signing all required
applications and documents and, if required, being named as a plaintiff.


ARTICLE VI.
UTILITIES


From and after the Effective Date Tenant shall be liable for and shall pay
directly all charges, rents and fees (together with any applicable taxes or
assessments thereon) when due for water, gas, electricity, air conditioning,
heat, septic, sewer, refuse collection, telephone, telecommunications cable and
any other utility charges or similar items in connection with the use or
occupancy of the Premises during the Term of this Lease. Landlord shall not be
responsible or liable in any way whatsoever for the impairment, interruption,
stoppage, or other interference with any utility services to the Premises.


ARTICLE VII.
INSURANCE


7.1. During the Term, Tenant, at its sole cost, but for the mutual benefit of
Landlord and Tenant, shall maintain the following insurance:
 
 
9

--------------------------------------------------------------------------------

 

 
(a)         General Comprehensive public liability insurance protecting and
indemnifying Landlord and Tenant against all claims for damages to person or
property or for loss of life or property occurring in, upon or about the
Premises and the areas adjacent thereto, in the amount of not less than Three
Million and 00/100 ($3,000,000.00) per occurrence and Five Million and 00/100
($5,000,000.00) annual general aggregate limit per location, naming Landlord,
its managing agent, if any, and any mortgagee(s), as their respective interests
may appear as additional insureds;


(b)         Insurance against damage to the Building by all risks of direct
physical loss (at Landlord's option to include earthquake, flood and such other
risks as Landlord deems appropriate) with the policy to contain either the
agreed amount endorsement or a replacement cost endorsement, in amounts equal to
one hundred (100%) percent of full replacement cost, and in any event in an
amount sufficient to prevent Landlord from becoming a co-insurer. Replacement
Cost shall be determined from time to time by an independent appraiser,
architect or engineer designated by Landlord and reasonably acceptable to
Tenant, at Tenant's reasonable expense. The policy may include, at Landlord's
reasonable option, a contingent liability endorsement and/or demolition and
increased cost of construction endorsement in order for the Building to be
constructed in accordance with all requirements and regulations which may be
applicable at the time of loss or damage, of all governmental agencies having
jurisdiction over the Building and construction of the Building.


(c)         "All Risk" property insurance against fire, theft, vandalism,
malicious mischief, sprinkler leakage and such additional perils as are now, or
hereafter may be, included in a standard extended coverage endorsement from time
to time in general use in the State in which the Premises is located upon
property of every description and kind owned by Tenant and/or under Tenant's
care, custody or control located in the Building or the Premises or for which
Tenant is legally liable or installed by or on behalf of Tenant, including by
way of example and not by way of limitation, fixtures, fittings and affixed
installations in an amount equal to the full replacement cost thereof.


(d)         Boiler and machinery insurance coverage, if appropriate, for all
eligible objects, including pressure vessels and air conditioning equipment,
with the electrical apparatus clause, with such limits as may be reasonably
necessary to properly insure the values at risk in the Building.


(e)         Business interruption and rent loss insurance, against the loss of
Base and Additional Rent for no less than one (1) year as provided herein.


(f)         Workers' Compensation Insurance (including employers' liability
insurance) covering all persons employed at the Premises to the extent required
by the laws of the State in which the Premises is located.
 
 
10

--------------------------------------------------------------------------------

 

 
(g)         Insurance for such other hazards and in such amounts as Landlord may
reasonably require and as at the time are commonly insured against with respect
to buildings similar in character, general location and particular manner of use
and occupancy to the Premises in relative amounts normally carried with respect
thereto. If, by reason of changed economic conditions, the insurance amounts
referred to in this Section become inadequate, in Landlord's reasonable
determination, Tenant agrees to increase the amounts of such insurance promptly
upon Landlord's reasonable request.


Tenant represents, said representation being specifically designed to induce
Landlord to execute this Lease, that Tenant's personal property, fixtures, goods
and inventory and any other items which Tenant may bring to the Premises or
which may be under Tenant's care, custody and control which may be subject to
any claim for damages or destruction shall never exceed the amount of insurance
which Tenant is required to carry pursuant to this Lease. Tenant shall name
Landlord, its managing agent, if any, and Landlord's mortgagee[s] as an
additional named insureds, as their interests may appear, with Landlord (or its
mortgagee(s)) being designated as "loss payee" in all fire/casualty real
property cases only. If at any time the amount of personal property, fixtures,
goods and inventory or other items located at the Premises shall exceed said
amount, Tenant covenants to so notify Landlord and at the same time increase the
amount of insurance required to be carried pursuant to Subsection 7.1(c) to an
amount sufficient to cover the aforesaid to preclude any liability on Landlord's
part to Tenant. Should Tenant fail to do so, or fail to maintain insurance
coverage adequate to cover the aforesaid, naming Landlord, its managing agent,
if any, and Landlord's mortgagee[s] as an additional named insured, then, after
written notice and a ten (10) day opportunity to cure, Tenant shall be in
default hereunder and shall be deemed to have breached its covenants as set
forth herein.


Tenant shall not do or permit to be done any act or thing on the Premises which
shall invalidate or be in conflict with, or cause additional premium for any
insurance policy insuring the Premises.


All policies of insurance required pursuant to this Section shall be from a
company rated in the A.M. Best Key Rating Guide with a policyholder's service
rating of A and a financial rating of X or such other rating as may be required
by Landlord's mortgagee. The insurance company shall be licensed to do business
in the State in which the Premises is located and a certificate(s) evidencing
the existence of such policy shall be delivered to Landlord, together with
evidence of the payment of the premiums therefore upon the execution of this
Lease. Each insurance company shall agree to provide a notice of cancellation or
non-renewal to Landlord and any mortgagee at least thirty (30) days prior to
said event becoming effective. At least thirty (30) days prior to the expiration
or termination date of any policy, Tenant shall deliver a renewal or replacement
policy, or certificate(s) evidencing the existence thereof, to Landlord together
with proof of the payment of the premium therefor. No deductible on any
insurance required hereunder shall exceed Ten Thousand and 00/100 ($10,000.00)
Dollars. If Tenant shall fail to comply with the provisions of this Article VII,
Landlord shall have the right on no less than three (3) days prior written
notice (unless Landlord needs to accelerate the implementation of such insurance
due to the lapse or possible lapse of such insurance), but not the obligation,
to procure such insurance and pay the premiums thereof and Landlord shall be
entitled to repayment by Tenant immediately on demand, as Additional Rent.
 
 
11

--------------------------------------------------------------------------------

 

 
7.2  Tenant is and shall be in exclusive control and possession of the Premises
as provided herein, and Landlord shall not be liable to Tenant for any loss
suffered by Tenant under any circumstances, including, but not limited to: (i)
loss of or injury to Tenant or to Tenant's property or that for which Tenant is
legally liable from any cause whatsoever, including but not limited to theft or
burglary; or (ii) that which results from or is incidental to the furnishing of
or failure to furnish or the interruption in connection with the furnishing of
any service; or (iii) that which results from any inspection, repair, alteration
or addition or the failure thereof undertaken or failed to be undertaken by
Landlord; or (iv) any interruption to Tenant's business, however occurring.


The aforesaid exculpatory Section is to induce Landlord, in its judgment, to
avoid or minimize covering risks which are better quantified and covered by
Tenant either through insurance, thereby avoiding the need to increase the rent
charged Tenant to compensate Landlord for the additional costs in obtaining said
coverage or reserving against such losses.


Tenant shall indemnify, defend and save Landlord harmless against and from all
and all liabilities, claims, suits, fines, penalties, damages, losses, fees,
obligations, costs and expenses (including attorneys' fees) which may be imposed
upon, incurred by or asserted against Landlord by reason of:


(A)          Any work or thing done in, on or about the Premises or any part
thereof by Tenant or permitted by Tenant;


(B)          Any use, occupation, condition or operation of the Premises by
Tenant;


(C)          Any act or omission on the part of Tenant or any of its agents,
employees, invitees, licensees or subtenants on or within the Premises or any
part thereof, or any occurrence on any of the same;


(D)          Any accident, injury (including death) or damage to any third party
or property owned by someone other than Tenant and not under the care, custody
or control of Tenant occurring in, on or about the Premises or any part thereof;


(E)          Any failure on the part of Tenant to perform or comply with any of
the covenants, agreements, terms or conditions contained in this Lease.
 
 
12

--------------------------------------------------------------------------------

 

 
The provisions of this Section shall survive the expiration or earlier
termination of the Lease.


7.3. Any policies required to be furnished by Tenant pursuant to this Article
VII will unequivocally provide an undertaking by the insurers to notify Landlord
and the mortgagees or ground lessors of Landlord (who Tenant has received notice
thereof and the address of such mortgages or ground lessors) in writing not less
than thirty (30) days prior to any material change, reduction in coverage,
cancellation or other termination thereof.


7.4 All policies of insurance set forth in this Article shall expressly provide
that any losses thereunder shall be adjusted with Landlord, Tenant and
Landlord’s mortgagees.  The Tenant will not take out separate insurance
concurrent in form or contributing in the event of loss with that required (or
which may reasonably be required) pursuant to this paragraph to be furnished by
the Tenant unless the Landlord and each of Landlord’s mortgagees are included
therein as an insured, with all losses payable thereunder as provided
above.  Any such additional policy shall be subject to Landlord’s prior consent
and if approved, shall be delivered to Landlord.


7.5 Carriers and Features. All insurance policies required to be carried by
Tenant as provided in this Article shall be issued by insurance companies
reasonably approved by Landlord authorized and licensed to do business in the
State in which the Premises is located. The insurance companies must have (as
determined by Landlord at its discretion): (i) an investment grade rating for
claims paying ability assigned by a credit rating agency approved by Landlord
and (ii) a general policy rating of A or better and a financial class of X or
better by A.M. Best Company, Inc. All such policies shall be for periods of not
less than one year and Tenant shall renew the same at least thirty (30) days
prior to the expiration thereof. All such policies shall name Landlord as
additional insured and any wholly or principally owned subsidiaries of Landlord
that may now or hereafter exist, as well as any mortgagee or collateral assignee
of Landlord, and shall require not less than thirty (30) days written notice to
Landlord prior to any cancellation thereof or any change reducing coverage
thereunder. In addition to the foregoing, all policies of insurance required in
this Article shall contain above shall contain clauses or endorsements to the
effect that (i) no act or negligence of Tenant, or anyone acting for Tenant, or
failure to comply with the provisions of any policy which might otherwise result
in a forfeiture of the insurance or any part thereof, shall in any way affect
the validity or enforceability of the insurance insofar as Landlord is
concerned, and (ii) Landlord shall not be liable for any insurance premiums
thereon or subject to any assessments thereunder.
 
Tenant shall pay the premiums for all insurance policies which Tenant is
obligated to carry under this Article and, at least thirty (30) days prior to
the date any such insurance must be in effect, deliver to Landlord a copy of the
policy or policies, or a certificate or certificates thereof (on ACORD 27 forms
or equivalent), along with evidence that the premiums therefor have been paid
for at least the next ensuing annual period.
 
 
13

--------------------------------------------------------------------------------

 
 
7.6 Failure to Procure Insurance. In the event Tenant shall fail to procure
insurance required under this Article and fail to maintain the same in full
force and effect continuously during the Term of this Lease, Landlord shall be
entitled to, upon no less than three (3) days’ written notice to Tenant (unless
Landlord needs to accelerate the implementation of such insurance due to the
lapse or possible lapse of such insurance), procure the same and Tenant shall
immediately reimburse Landlord for such premium expense as past due Additional
Rent.
 
7.7 Mutual Waiver of Subrogation. Tenant agrees that, if any property owned by
it and located in the Premises shall be stolen, damaged or destroyed by an
insured peril, Landlord shall not have any liability to Tenant, nor to any
insurer of Tenant, for or in respect of such theft, damage or destruction, and
Tenant and Landlord shall require all policies of risk insurance carried by it
on its property in the Premises to contain or be endorsed with a provision in
and by which the insurer designated therein shall waive its right of subrogation
against Landlord or Tenant, as the case may be. Landlord agrees that, if any
property owned by it and located in the Premises shall be stolen, damaged or
destroyed by an insured peril, Tenant shall not have any liability to Landlord,
nor to any insurer of Landlord, for or in respect of such theft, damage or
destruction, and Landlord shall require all policies of risk insurance carried
by it on its property in the Premises to contain or be endorsed with a provision
in and by which the insurer designated therein shall waive its right of
subrogation against Tenant.


ARTICLE VIII.
ADDITIONS, ALTERATIONS AND REMOVALS
 
8.1 Prohibition. Except as hereinafter expressly provided in Section 8.2, no
portion of the Premises shall be demolished, removed or materially altered by
Tenant in any manner whatsoever without the prior written consent and approval
of Landlord, which may be withheld by Landlord in its sole and absolute
discretion.
 
8.2 Permitted Renovations.
 
(a) Tenant shall be entitled and obligated to undertake all alterations to the
Premises required by any applicable law or ordinance.
 
(b) Tenant shall be entitled to undertake non-structural alterations,
renovations or modifications to the Premises which cost no more than Two Hundred
Thousand Dollars ($200,000) per year without Landlord’s prior consent.
 
(c) Tenant shall not be entitled to undertake any structural alterations,
renovations or modifications (collectively, “Structural Work”) to the Premises
without Landlord’s prior written consent; provided, however, Landlord’s prior
consent shall not be required for structural repairs or replacements of existing
structural elements (e.g. replacing roof, the roof membrane roof covering,
exterior walls, structural support beams); provided further however that Tenant
shall give Landlord written notice before causing such structural repairs or
replacements to be performed and shall also comply with the provisions of
Section 9.2 below. Prior to performing any Structural Work, Tenant shall request
Landlord’s consent, which consent shall be given or withheld within [thirty
(30)] days of Tenant’s request. Landlord’s consent shall not be unreasonably
withheld or delayed, but may be conditioned upon Tenant’s full compliance with
the requirements of Section 9.2 below.  Landlord may retain expert consultants
in connection with the review of any proposed Structural Work, and the
reasonable cost thereof shall be reimbursed by Tenant.  Structural Work shall
also include system wide repairs or replacements to the mechanical systems and
exterior elevations.
 
 
14

--------------------------------------------------------------------------------

 
 
(d) When performing any alterations or renovations to the Improvements, Tenant
shall comply with all of the following requirements:
 
(i) No such alterations shall be undertaken by Tenant which materially and
adversely affect the value of the Premises or without Landlord’s consent,
materially decrease the square footage of the Improvements.


(ii) Before the commencement of any such alterations, Tenant or its agents shall
furnish to Landlord either plans and specifications therefor depicting the scope
of the Alterations or a reasonable detailed itemization thereof.
 
(iii) Before the commencement of any such alterations, Tenant shall obtain the
approval thereof by all governmental departments or authorities having or
claiming jurisdiction of or over the Premises, if required by such departments
or authorities, and with any public utility companies having an interest
therein, if required by such utility companies. In any such work, Tenant shall
comply with all applicable laws, ordinances, requirements, orders, directions,
rules and regulations of the federal, state, county and municipal governments
and of all other governmental authorities having or claiming jurisdiction of or
over the Premises and of all their respective departments, bureaus and offices,
and with the requirements and regulations, if any, of such public utilities, of
the insurance underwriting board or insurance inspection bureau having or
claiming jurisdiction, or any other body exercising similar functions, and of
all insurance companies then writing policies covering the Premises or any part
thereof.
 
(iv) Tenant represents and warrants to Landlord that all such alterations will
be performed in a good and workmanlike manner, in accordance with the terms,
provisions and conditions of this Lease, the plans and specifications or
itemization thereof approved by Landlord and all governmental requirements.
 
(v) Landlord shall have the right to inspect any such work on prior notice at
all times during normal working hours accompanied by an authorized Tenant
representative and to maintain at the Premises for that purpose (at its own
expense) such inspector(s) as it may deem necessary so long as such inspections
do not interfere with Tenant’s work (but Landlord shall not thereby assume any
responsibility for the proper completion of the alterations in accordance with
the terms of this Lease, nor any liability arising from the improper performance
thereof).
 
 
15

--------------------------------------------------------------------------------

 
 
(vi) All such alterations shall be performed at Tenant’s cost and expense and
free of any expense to Landlord and free of any liens on Landlord’s title to or
Tenant’s leasehold interest in the Premises.
 
(vii) Upon substantial completion of any such alterations Tenant shall procure a
certificate of occupancy or other written approval, if available and if
required, from the appropriate governmental authorities verifying the
substantial completion thereof and shall provide a copy of same to Landlord.
 
(viii) Tenant shall, and hereby agrees to, indemnify and save and hold Landlord
harmless from and against and reimburse Landlord for any and all loss, damage,
cost and expense (including, without limitation, reasonable attorneys’ fees)
incurred by or asserted against Landlord which is occasioned by or results,
directly or indirectly, from any construction or renovation activities conducted
upon the Premises by or at the direction of Tenant; whether or not the same is
caused by or is the fault of Tenant or any contractor, subcontractor, laborer,
supplier, materialman or any other third party.
 
(e) Upon expiration of or termination of the Term, Tenant shall not be required
to remove any alterations or renovations made to the Improvements by Tenant.
Landlord represents and warrants that Tenant shall have no obligation to remove
any Improvements made to the Premises prior to the Effective Date hereof.


ARTICLE IX.
MAINTENANCE AND REPAIRS


9.1 Repairs by Tenant. From and after the Effective Date and continuing
throughout the Term of this Lease Tenant shall at all times and at its sole cost
and expense, put, keep, replace and maintain the Premises (including, without
limitation, the roof, plumbing systems, electric systems and HVAC systems) in
repair and in safe and substantial order and condition, shall make all repairs
thereto, both inside and outside, structural and non-structural, ordinary and
extraordinary, howsoever the necessity or desirability for repairs may occur,
and whether or not necessitated by wear, tear, obsolescence or defects, latent
or otherwise, and shall use all reasonable precautions to prevent waste, damage
or injury. Tenant shall also, at its own cost and expense, put, keep, replace
and maintain all landscaping, signs, sidewalks, roadways, driveways and parking
areas within the Premises in good repair and in good, safe and substantial order
and condition and free from dirt, standing water, rubbish and other obstructions
or obstacles.
 
 
16

--------------------------------------------------------------------------------

 

 
9.2 Landlord’s Obligation. Landlord shall not be required to make any
alterations, reconstructions, replacements, changes, additions, improvements or
repairs of any kind or nature whatsoever to the Premises or any portion thereof
(including, without limitation, any portion of the Improvements) at any time
during the Term of this Lease.


ARTICLE X.
DAMAGE OR DESTRUCTION
 
10.1 Restoration and Repair. If, during the Term of this Lease, the Improvements
shall be destroyed or damaged in whole or in part by fire, windstorm or any
other cause whatsoever, Tenant shall give Landlord prompt notice thereof and
shall repair, reconstruct or replace the Improvements, or the portion thereof so
destroyed or damaged (whichever is reasonably required), at least to the extent
of the value and character thereof existing immediately prior to such
occurrence. All work shall be started as soon as practicable and completed, at
Tenant’s sole reasonable cost and expense. Tenant shall, however, immediately
take such action as is necessary to assure that the Premises (or any portion
thereof) do not constitute a nuisance or otherwise present a health or safety
hazard.
 
10.2 Escrow of Insurance Proceeds. In the event of a casualty resulting in a
loss payment for the Improvements in an amount greater than ONE HUNDRED THOUSAND
AND NO/100 DOLLARS ($100,000.00), the proceeds of all insurance policies
maintained by Tenant shall be deposited in Landlord’s name in a joint escrow
account at a bank or other financial institution agreed to by Landlord and
Tenant, and shall be used by Tenant for the repair, reconstruction or
restoration of the Improvements together with its own funds advanced by Tenant,
which, together with the insurance proceeds, are sufficient to fully restore the
Improvements. Such proceeds and such additional funds as are deposited by Tenant
shall be disbursed periodically upon receipt of partial lien waivers and
certification of the architect or engineer having supervision of the work that
such amounts are the amounts paid or payable for the repair, reconstruction or
restoration. Tenant shall obtain and make receipted bills available to Landlord
and, upon completion of said work, full and final waivers of lien. In the event
of a casualty resulting in a loss payment for the Improvements in an amount
equal to or less than the amount stated above, the proceeds shall be paid to
Tenant, and shall be applied towards repair, reconstruction and restoration.
 
10.3 Uninsured Losses. Nothing contained herein shall relieve Tenant of its
obligations under this Article if the destruction or damage is not covered,
either in whole or in part, by insurance.
 
ARTICLE XI.
CONDEMNATION
 
11.1 Complete Taking. If the whole of the Premises shall be taken or condemned
for any public or quasi-public use or purpose, by right of eminent domain or by
purchase in lieu thereof, or if a substantial portion of the Premises shall be
so taken or condemned that the portion or portions remaining is or are not
sufficient and suitable, in the mutual reasonable judgment of Landlord and
Tenant, for the continued operation of the business contemplated by this Lease
to be conducted thereon, therein or therefrom so as to effectively render the
Premises untenantable, then this Lease and the Term hereby granted shall cease
and terminate as of the date on which the condemning authority takes possession
and all Rent shall be paid by Tenant to Landlord up to that date or refunded by
Landlord to Tenant if Rent has previously been paid by Tenant beyond that date.
 
 
17

--------------------------------------------------------------------------------

 
 
11.2 Partial Taking. If a portion of the Premises is taken, and the portion or
portions remaining can, in the mutual reasonable judgment of Landlord and
Tenant, be adapted and used for the conduct of Tenant’s business operation, such
that the Premises are not effectively rendered untenantable or unfit for
Tenant’s business purposes, then the Tenant shall promptly restore the remaining
portion or portions thereof to a condition comparable to their condition at the
time of such taking or condemnation, less the portion or portions lost by the
taking, and this Lease shall continue in full force and effect except that the
Rent payable hereunder shall, if necessary, be equitably adjusted to take into
account the portion or portions of the Premises lost by the taking.
 
11.3 Award. The entire award for the Premises or the portion or portions thereof
so taken shall be apportioned between Landlord and Tenant as follows: (i) if
this Lease terminates due to a taking or condemnation, Landlord shall be
entitled to the entire award (except for any separate award made to Tenant for
its moving expenses, interruption of or damage to Tenant’s business, any
unamortized leasehold improvements paid for by Tenant (regardless of whether
such improvements are part of the Improvements or Landlord’s property pursuant
to this Lease) and the value of any Tenant’s property, pursuant to a separate
independent action taken by Tenant against the condemning authority); (ii) if
this Lease does not terminate due to such taking or condemnation, Tenant shall
be entitled to the award to the extent required for restoration of the Premises,
and Landlord shall be entitled to the balance of the award not applied to
restoration. If this Lease does not terminate due to a taking or condemnation,
Tenant shall, with due diligence, restore the remaining portion or portions of
the Premises in the manner hereinabove provided. In such event, the proceeds of
the award to be applied to restoration shall be deposited with a bank or
financial institution agreeable to Landlord and Tenant as if such award were
insurance proceeds, and the amount so deposited will thereafter be treated in
the same manner as insurance proceeds are to be treated under Section 7.2 of
this Lease until the restoration has been completed and Tenant has been
reimbursed for all the costs and expenses thereof. If the award is insufficient
to pay for the restoration, Tenant shall be responsible for the remaining cost
and expense of such restoration.
 
11.4 Disputes. If Landlord and Tenant cannot agree in respect of any matters to
be determined under this Article, a determination shall be requested of the
court having jurisdiction over the taking or condemnation; provided, however,
that if said court will not accept such matters for determination, either party
may have the matters determined by a court otherwise having jurisdiction over
the parties.
 
 
18

--------------------------------------------------------------------------------

 

 
ARTICLE XII.
LANDLORD’S RIGHT TO INSPECT


Landlord and its agents, mortgagees, proposed mortgagees, purchasers and their
employees or representatives shall have the right to enter upon the Premises or
any portion thereof during Tenant’s normal business hours on prior notice (other
than in the event of an emergency) only Tenant’s representative shall be welcome
to participate in any such inspections, after twenty four (24) hours prior
notice to Tenant, to inspect the operation, sanitation, safety, maintenance and
use of the same, or any portions of the same and to assure itself that Tenant is
in full compliance with its obligations under this Lease (but Landlord shall not
thereby assume any responsibility for the performance of any of Tenant’s
obligations hereunder, nor any liability arising from the improper performance
thereof). In making any such inspections, Landlord shall not unduly interrupt or
interfere with the conduct of Tenant’s business.
 
ARTICLE XIII.

ASSIGNMENT AND SUBLETTING BY TENANT



Tenant may not assign its interest in this Lease or sublet the whole or any part
of the Premises without the prior consent of Landlord, which consent will not be
unreasonably withheld, delayed or conditioned.  Tenant shall remain primarily
liable and responsible under this Lease in the event of any such assignment or
sublease and shall not be released from its obligations hereunder nor shall the
guaranty of the Lease by Air Industries Group be terminated or released. Any
assignment of this Lease or subletting of the Premises without notification to
and consent by Landlord shall not be effective as to Landlord and Landlord shall
not be bound thereby.


Tenant agrees that it shall not be unreasonable for Landlord to withhold its
consent to a proposed sublease or assignment if:


(a)           The proposed assignee (“Proposed Assignee”) refuses to provide
Landlord with financial statements covering a period of at least 12 months
ending no earlier than six months and no later than three months prior to the
effective date of the proposed assignment;


(b)           The Proposed Assignee shall not agree in writing to assume all of
the obligations of Tenant under this Lease from and after the date of
assignment;


(c)           Tenant or Proposed Assignee shall fail to pay to Landlord a
processing fee of One Thousand Five Hundred ($1,500.00) Dollars (increased by 2%
each year commencing 1/1/17) in connection with the proposed sublet or
assignment of this lease;
 
 
19

--------------------------------------------------------------------------------

 

 
(d)           Tenant shall fail to furnish Landlord with a true and correct copy
of the sublease or assignment and assumption not less than thirty (30) days
prior to execution for Landlord’s review and approval and a fully executed
counterpart of the sublease or assignment and assumption of this Lease, as
applicable, within ten (10) days after the date of the execution of same;


(e)           The Proposed Assignee is not solvent or is generally held in
disrepute;


(f)           Without consent of Landlord, Tenant may assign this Lease to a
corporation or other entity which is a direct or indirect subsidiary of
Guarantor.


(g)           Without consent of Landlord Tenant may assign this Lease or the
holders of the equity interests of Tenant may sell or assign such interests to a
third party which acquires all or substantially all of the business then being
conducted by Tenant at the Premises.


(h)           Without consent of Landlord, Tenant may sell or transfer a
minority of its equity interests or otherwise assign or sublease to an affiliate
or subsidiary of Tenant or its parent company; up to forty-nine percent (49%) of
the Premises, or transfer equity interests in connection with going public.


(i)           Under no circumstances shall Tenant or Guarantor be released from
any liability under this Lease or Guaranty.


ARTICLE XIV.
LANDLORD’S INTEREST NOT SUBJECT TO LIENS
 
14.1 Liens, Generally. Tenant shall not create or cause to be imposed, claimed
or filed upon the Premises, or any portion thereof, or upon the interest of
Landlord therein, any lien, charge or encumbrance whatsoever. If, because of any
act or omission of Tenant, any such lien, charge or encumbrance shall be
imposed, claimed or filed, Tenant shall, at its sole cost and expense, cause the
same to be fully paid and satisfied or otherwise discharged of record (by
bonding or otherwise) within thirty (30) days after the date such lien is
recorded and Tenant has notice of same and Tenant shall indemnify , defend and
save and hold Landlord harmless from and against any and all reasonable costs,
liabilities, suits, penalties, claims and demands whatsoever, and from and
against any and all reasonable attorneys’ fees, at both trial and all appellate
levels, resulting or on account thereof and therefrom. In the event that Tenant
shall fail to comply with the foregoing provisions of this Section, Landlord
shall have the option of paying, satisfying or otherwise discharging (by bonding
or otherwise) such lien, charge or encumbrance and Tenant agrees to reimburse
Landlord, as Additional Rent, for all sums so paid and for all costs and
expenses incurred by Landlord in connection therewith, together with interest
thereon as provided in this Lease, until paid.
 
 
20

--------------------------------------------------------------------------------

 
 
14.2 Mechanics Liens. Landlord’s interest in the Premises shall not be subjected
to liens of any nature by reason of Tenant’s construction, alteration,
renovation, repair, restoration, replacement or reconstruction of any
improvements on or in the Premises, or by reason of any other act or omission of
Tenant (or of any person claiming by, through or under Tenant) including, but
not limited to, mechanics’ and materialmen’s liens. All persons dealing with
Tenant are hereby placed on notice that such persons shall not look to Landlord
or to Landlord’s credit or assets (including Landlord’s interest in the
Premises) for payment or satisfaction of any obligations incurred in connection
with the construction, alteration, renovation, repair, restoration, replacement
or reconstruction thereof by or on behalf of Tenant. Tenant has no power, right
or authority to subject Landlord’s interest in the Premises to any mechanic’s or
materialmen’s lien or claim of lien. If a lien, a claim of lien or an order for
the payment of money shall be imposed against the Premises on account of work
performed, for or on behalf of Tenant, Tenant shall, within thirty (30) days
after written notice of the imposition of such lien, claim or order, cause the
Premises to be released therefrom by the payment of the obligation secured
thereby or by furnishing a bond or by any other method prescribed or permitted
by law. If a lien is released, Tenant shall thereupon establish the release as a
matter of record by recording or filing it in the appropriate office of land
records of the County in which the Premises is located, and shall furnish
Landlord with a copy of same.
 
14.3 Contest of Liens. Tenant may, at its option, contest the validity of any
lien or claim of lien if Tenant shall have first posted an appropriate and
sufficient bond in favor of the claimant or paid the appropriate sum into court,
if permitted by law, and thereby obtained the release of the Premises from such
lien. If judgment is obtained by the claimant under any lien, Tenant shall pay
the same immediately after such judgment shall have become final and the time
for appeal therefrom has expired without appeal having been taken. Tenant shall,
at its own expense, defend the interests of Tenant and Landlord in any and all
such suits; provided, however, that Landlord may, at its election, engage its
own counsel and assert its own defenses, in which event Tenant shall cooperate
with Landlord and make available to Landlord all information and data which
Landlord deems necessary or desirable for such defense.
 
14.4 Notices of Commencement of Construction. If required by the laws of the
State in which the Premises is located, prior to commencement by Tenant of any
work on the Premises Tenant shall record or file a notice of the commencement of
such work (the “Notice of Commencement”) in the land records of the County in
which the Premises are located, identifying Tenant as the party for whom such
work is being performed, stating such other matters as may be required by law
and requiring the service of copies of all notices, liens or claims of lien upon
Landlord. Any such Notice of Commencement shall clearly reflect that the
interest of Tenant in the Premises is that of a leasehold estate and shall also
clearly reflect that the interest of Landlord as the fee simple owner of the
Premises shall not be subject to mechanics or materialmen’s liens on account of
the work which is the subject of such Notice of Commencement. A copy of any such
Notice of Commencement shall be furnished to and approved by Landlord and its
attorneys prior to the recording or filing thereof, as aforesaid.
 
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE XV.
SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE
 
15.1 Subordination. Provided Tenant receives a recordable SNDA from any
mortgagee or ground lessor, this Lease, Tenant’s interest hereunder and Tenant’s
leasehold interest in and to the Premises are hereby agreed by Tenant to be and
are hereby made junior, inferior, subordinate and subject in right, title,
interest, lien, encumbrance, priority and all other respects to any mortgage or
mortgages now or hereafter in force and effect upon or encumbering Landlord’s
interest in the Premises, or any portion thereof, and to all collateral
assignments by Landlord to any third party or parties of any of Landlord’s
rights under this Lease or the rents, issues and profits thereof or therefrom as
security for any liability or indebtedness, direct, indirect or contingent, of
Landlord to such third party or parties, and to all future modifications,
extensions, renewals, consolidations and replacements of, and all amendments and
supplements to any such mortgage, mortgages or assignments, and upon recording
of any such mortgage, mortgages or assignments, the same shall be deemed to be
prior in dignity, lien and encumbrance to this Lease, Tenant’s interest
hereunder and Tenant’s leasehold interest in and to the Premises irrespective of
the dates of execution, delivery or recordation of any such mortgage, mortgages
or assignments; provided, however,  Tenant’s possession and right of use under
this Lease in and to the Premises shall not be disturbed by such mortgagee or
ground lessor unless and until Tenant shall breach any of the provisions hereof
after notice and expiration of the applicable cure period, if any. The foregoing
subordination provisions of this Section shall be automatic and self-operative
without the necessity of the execution of any further instrument or agreement of
subordination on the part of Tenant. However, if Landlord or the holder or
proposed holder of any such mortgage, mortgages or assignments shall request
that Tenant execute and deliver any further instrument or agreement of
subordination of this Lease, Tenant’s interest hereunder or Tenant’s leasehold
interest in the Premises to any such mortgage, mortgages or assignments in
confirmation or furtherance of or in addition to the foregoing subordination
provisions of this Section, Tenant shall execute and deliver the same to the
requesting party within thirty (30) days following Tenant’s receipt of such a
written request.  Tenant’s failure to execute a subordination pursuant to this
Section or an Estoppel Certificate pursuant to Section 20.2 shall be an Event of
Default for which no notice, grace or cure period shall be provided, provided
Tenant is notified of the potential for a default when the request is made.
 
15.2 Attornment. Tenant shall and hereby agrees to attorn, and be bound under
all of the terms, provisions, covenants and conditions of this Lease, to any
successor of the interest of Landlord under this Lease for the balance of the
Term of this Lease remaining at the time of the succession of such interest to
such successor. In particular, in the event that any proceedings are brought for
the foreclosure of any mortgage or security interest encumbering or collateral
assignment of Landlord’s interest in the Premises, or any portion thereof,
Tenant shall attorn to the purchaser at any such foreclosure sale and recognize
such purchaser as Landlord under this Lease, subject, however, to all of the
terms and conditions of this Lease. Tenant agrees that neither the purchaser at
any such foreclosure sale nor the foreclosing mortgagee or holder of such
security interest or collateral assignment shall have any liability for any act
or omission of Landlord, be subject to any offsets or defenses which Tenant may
have as claim against Landlord, or be bound by any advance rents which may have
been paid by Tenant to Landlord for more than the current period in which such
rents come due; provided, however, if the foreclosing mortgagee had notice of
any default and an opportunity to cure said default, then the foreclosing
mortgagee will be subject to offsets and defenses for said default of which it
had notice from Tenant.
 
 
22

--------------------------------------------------------------------------------

 
 
ARTICLE XVI.
END OF TERM
 
16.1 Surrender of Premises. Tenant shall, on or before the last day of the Term
of this Lease or upon the sooner termination thereof, peaceably and quietly
surrender and deliver to Landlord the Premises (including, without limitation,
all Improvements and all additions thereto and replacements thereof made from
time to time over the Term of this Lease), in order, condition and repair,
reasonable wear and tear and casualty excepted, and free and clear of all liens
and encumbrances other than those which exist on the Rental Commencement Date or
are otherwise specifically approved and acknowledged by Landlord in writing.


16.2 Holding Over. If Tenant or any other person or party shall remain in
possession of the Premises or any part thereof following the expiration of the
Term or earlier termination of this Lease without an agreement in writing
between Landlord and Tenant with respect thereto, the person or party remaining
in possession shall be deemed to be a tenant at sufferance, and during any such
holdover, the Base Rent payable under this Lease by such tenant at sufferance
shall be one hundred and fifty percent (150%) of the rate or rates in effect
immediately prior to the expiration of the Term or earlier termination of this
Lease, plus Additional Rent. In no event, however, shall such holding over be
deemed or construed to be or constitute a renewal or extension of this Lease.
The parties agree that: (i) it would be impractical and extremely difficult to
fix the actual damage Landlord will suffer in the event of Tenant’s holdover
without Landlord’s consent; and (ii) the foregoing increases in Rent due during
any holdover period represent a fair and reasonable estimate of the detriment
that Landlord will suffer by reason of Tenant’s holdover without consent.  Any
holding over without Landlord's consent shall entitle Landlord to re-enter the
Premises as provided in this Lease and Tenant shall pay to Landlord all
reasonable documented damages sustained by Landlord as a result of retention of
possession by Tenant, including, without limitation, the loss of any proposed
subsequent tenant for any portion of the Premises.
 
ARTICLE XVII.
LIABILITY OF LANDLORD; INDEMNIFICATION
 
17.1 Liability of Landlord. Landlord shall not be liable to Tenant, its
employees, agents, business invitees, licensees, customers, clients, or guests
for any damage, injury, loss, compensation or claim, including, but not limited
to, claims for the interruption of or loss to Tenant’s business, based on,
arising out of or resulting from any cause whatsoever, including, but not
limited to: (i) repairs to any portion of the Premises; (ii) interruption in
Tenant’s use of the Premises; (iii) any accident or damage resulting from the
use or operation (by Tenant or any other person or persons) of any equipment
within the Premises, including without limitation, heating, cooling, electrical
or plumbing equipment or apparatus; (iv) the termination of this Lease by reason
of the condemnation or destruction of the Premises in accordance with the
provisions of this Lease; (v) any fire, robbery, theft, mysterious disappearance
or other casualty; (vi) the actions of any other person or persons; and (vii)
any leakage or seepage in or from any part or portion of the Premises, whether
from water, rain or other precipitation that may leak into, or flow from, any
part of the Premises, or from drains, pipes or plumbing fixtures in the
Improvements. Any storage or placement by the Tenant or its employees of goods,
property or personal effects in or about the Premises shall be at the sole risk
of the Tenant.
 
 
23

--------------------------------------------------------------------------------

 
 
17.2 Indemnification of Landlord. Tenant shall defend, indemnify and save and
hold Landlord harmless from and against any and all liabilities, obligations,
losses, damages, injunctions, suits, actions, fines, penalties, claims, demands,
costs and expenses of every kind or nature, including reasonable attorneys’ fees
and court costs, incurred by Landlord, arising directly or indirectly from or
out of: (i) any failure by Tenant to perform any of the terms, provisions,
covenants or conditions of this Lease on Tenant’s part to be performed; (ii) any
accident, injury or damage which shall happen at, in or upon the Premises,
however occurring; (iii) any matter or thing growing out of the condition,
occupation, maintenance, alteration, repair, use or operation by any person of
the Premises, or any part thereof, or the operation of the business contemplated
by this Lease to be conducted thereon, thereat, therein, or therefrom; (iv) any
failure of Tenant to comply with any laws, ordinances, requirements, orders,
directions, rules or regulations of any governmental authority; (v) any
contamination of the Premises, or the groundwaters thereof; (vi) any discharge
of Hazardous Materials sewage or waste materials from the Premises; or (vii) any
other act or omission of Tenant, its employees, agents, invitees, customers,
licensees or contractors, provided Tenant shall not be responsible for any
indirect or consequential damages or loss of profits arising out of any of the
foregoing.


17.3 Survival of Indemnities. Tenant’s indemnity obligations under this Article
and elsewhere in this Lease arising prior to the expiration or earlier
termination of this Lease shall survive any such expiration or termination.
 
17.4 Notice of Claim or Suit. Tenant shall promptly notify Landlord of any
claim, action, proceeding or suit involving the Premises which is instituted or
threatened against Tenant or Landlord of which Tenant receives notice or of
which Tenant acquires knowledge. In the event Landlord is made a party to any
action for damages or other relief against which Tenant has indemnified
Landlord, as aforesaid, Tenant shall defend Landlord, pay all costs and shall
provide effective counsel to Landlord in such litigation or, at Landlord’s
option, shall pay all reasonable attorneys’ fees and costs incurred by Landlord
in connection with its own defense or settlement of said litigation.
 
 
24

--------------------------------------------------------------------------------

 
 
17.5 Limitation on Liability of Landlord. In the event Tenant is awarded a money
judgment against Landlord, Tenant’s sole recourse for satisfaction of such
judgment shall be limited to execution against the Premises. In no event shall
any officer, director, employee or shareholder of Landlord be personally liable
for the obligations of Landlord hereunder.


ARTICLE XIII.
DEFAULT


18.1 Events of Default. Each of the following events shall be an event of
default hereunder by Tenant and shall constitute a breach of this Lease
(individually an “Event of Default”):
 
(a)           If Tenant shall fail to pay, when due, any Rent, or portion
thereof, or any other sum due to Landlord from Tenant hereunder, and such
failure shall continue for a period of ten (10) days after the due date thereof.


(b)           If Tenant shall violate or fail to comply with or perform any
other term, provision, covenant, agreement or condition to be performed or
observed by Tenant under this Lease, and such violation or failure shall
continue for a period of thirty (30) days after written notice thereof from
Landlord. However, if said violation cannot be cured within thirty (30) days and
should Tenant commence to cure said violation or commence the performance of
said provision, covenant, agreement or condition within said thirty (30) days
and thereafter diligently pursue said cure, then such failure shall not be an
Event of Default hereunder so long as Tenant is diligently pursuing said cure,
and so long as said failure is cured in any event within ninety (90) days after
the written notice from Landlord.


(c)           If, at any time during the Term of this Lease, there shall be
filed against Tenant in any court, pursuant to any statute of either the United
States or of any State, a petition in bankruptcy or insolvency, or for
reorganization or arrangement, or for the appointment of a receiver or trustee
of all or any portion of Tenant’s property, including, without limitation, its
leasehold interest in the Premises, or if Tenant shall make an assignment for
the benefit of its creditors or petitions for or enters into an arrangement with
its creditors.


(d)           If, at any time during the Term of this Lease, there shall be
filed against Tenant in any courts pursuant to any statute of the United States
or of any State, a petition in bankruptcy or insolvency, or for reorganization,
or for the appointment of a receiver or trustee of all or a portion of Tenant’s
property, including, without limitation, its leasehold interest in the Premises,
and any such proceeding against Tenant shall not be dismissed within sixty (60)
days following the commencement thereof.
 
 
25

--------------------------------------------------------------------------------

 

 
(e)           If Tenant’s leasehold interest in the Premises or property therein
shall be seized under any levy, execution, attachment or other process of court
where the same shall not be vacated or stayed on appeal or otherwise within
sixty (60) days thereafter, or if Tenant’s leasehold interest in the Premises is
sold by judicial sale and such sale is not vacated, set aside or stayed on
appeal or otherwise within sixty (60) days thereafter.
 
18.2 Remedies on Default. If any of the Events of Default hereinabove specified
shall occur, Landlord, at any time thereafter, shall have and may exercise any
of the following rights and remedies:
 
(a) Landlord may, on no less than thirty (30) days prior written notice thereof
to Tenant, terminate this Lease and, peaceably or pursuant to appropriate legal
proceedings, re-enter, retake and resume possession of the Premises for
Landlord’s own account and, for Tenant’s breach of and default under this Lease,
recover from Tenant any and all rents and other sums and damages due or in
existence at the time of such termination, including, without limitation, (i)
all unaccelerated Rent and other sums, charges, payments, costs and expenses
agreed and/or required to be paid by Tenant to Landlord hereunder, (ii) all
reasonable documented costs and expenses of Landlord in connection with the
recovery of possession of the Premises, including reasonable attorneys’ fees and
court costs, and (iii) all reasonable documented costs and expenses of Landlord
in connection with any reletting or attempted reletting of the Premises or any
part or parts thereof, including, without limitation, brokerage fees, attorneys’
fees and the cost of any alterations or repairs which may be reasonably required
to so relet the Premises, or any part or parts thereof.
 
(b) Landlord may, pursuant to any prior notice required by law, and without
terminating this Lease, peaceably or pursuant to appropriate legal proceedings,
re-enter, retake and resume possession of the Premises for the account of
Tenant, make such alterations of and repairs to the Premises as may be
reasonably necessary in order to relet the same or any part or parts thereof and
relet or attempt to relet the Premises or any part or parts thereof for such
term or terms (which may be for a term or terms extending beyond the Term of
this Lease), at such rents and upon such other terms and provisions as Landlord,
in its sole, but reasonable, discretion, may deem advisable. Landlord shall use
reasonable efforts to mitigate its damages.  If Landlord relets or attempts to
relet the Premises, Landlord shall at its sole discretion determine the terms
and provisions of any new lease or sublease and whether or not a particular
proposed new tenant or sublessee is acceptable to Landlord. Upon any such
reletting, all rents received by the Landlord from such reletting shall be
applied, (i) first, to the payment of all costs and expenses of recovering
possession of the Premises, (ii) second, to the payment of any costs and
expenses of such reletting, including brokerage fees, attorneys’ fees and the
cost of any alterations and repairs reasonably required for such reletting;
(iii) third, to the payment of any indebtedness, other than Rent, due hereunder
from Tenant to the Landlord, (iv) fourth, to the payment of all Rent and other
sums due and unpaid hereunder, and (v) fifth, the residue, if any, shall be held
by the Landlord and applied in payment of future Rents as the same may become
due and payable hereunder. If the rents received from such reletting during any
period shall be less than that required to be paid during that period by the
Tenant hereunder, Tenant shall promptly pay any such deficiency to the Landlord
and failing the prompt payment thereof by Tenant to Landlord, Landlord shall
immediately be entitled to institute legal proceedings for the recovery and
collection of the same. Such deficiency shall be calculated and paid at the time
each payment of rent shall otherwise become due under this Lease, or, at the
option of Landlord, at the end of the Term of this Lease. Landlord shall, in
addition, be immediately entitled to sue for and otherwise recover from Tenant
any other damages occasioned by or resulting from any abandonment of the
Premises or other breach of or default under this Lease other than a default in
the payment of rent. No such re-entry, retaking or resumption of possession of
the Premises by the Landlord for the account of Tenant shall be construed as an
election on the part of Landlord to terminate this Lease unless a written notice
of such intention shall be given to the Tenant or unless the termination of this
Lease be decreed by a court of competent jurisdiction. Notwithstanding any such
re-entry and reletting or attempted reletting of the Premises or any part or
parts thereof for the account of Tenant without termination, Landlord may at any
time thereafter, upon written notice to Tenant, elect to terminate this Lease or
pursue any other remedy available to Landlord for Tenant’s previous breach of or
default under this Lease.
 
 
26

--------------------------------------------------------------------------------

 
 
(c) Landlord may, without re-entering, retaking or resuming possession of the
Premises, sue for all Rent and all other sums, charges, payments, costs and
expenses due from Tenant to Landlord hereunder either: (i) as they become due
under this Lease, taking into account that Tenant’s right and option to pay the
Rent hereunder on a monthly basis in any particular Lease Year is conditioned
upon the absence of a default on Tenant’s part in the performance of its
obligations under this Lease, or (ii) at Landlord’s option, accelerate the
maturity and due date of the whole or any part of the Rent for the entire
then-remaining unexpired balance of the Term of this Lease (the “Accelerated
Rent Amount”), as well as all other sums, charges, payments, costs and expenses
required to be paid by Tenant to Landlord hereunder, including, without
limitation, damages for breach or default of Tenant’s obligations hereunder in
existence at the time of such acceleration, such that all sums due and payable
under this Lease shall, following such acceleration, be treated as being and, in
fact, be due and payable in advance as of the date of such acceleration.
Landlord may then proceed to recover and collect the Present Value, as defined
herein, of the Accelerated Rent Amount, and interest on said amount and other
sums so sued for from Tenant by distress, levy, execution or otherwise. As used
herein, “Present Value” shall mean Accelerated Rent Amount discounted at a
discount rate equal to the yield on the ten (10) year U.S. Treasury Note.
 
(d) In addition to the remedies hereinabove specified and enumerated, Landlord
shall have and may exercise the right to invoke any other remedies allowed at
law or in equity as if the remedies of re-entry, unlawful detainer proceedings
and other remedies were not herein provided. Accordingly, the mention in this
Lease of any particular remedy shall not preclude Landlord from having or
exercising any other remedy at law or in equity. Nothing herein contained shall
be construed as precluding the Landlord from having or exercising such lawful
remedies as may be and become necessary in order to preserve the Landlord’s
right or the interest of the Landlord in the Premises and in this Lease, even
before the expiration of any notice periods provided for in this Lease, if under
the particular circumstances then existing the allowance of such notice periods
will prejudice or will endanger the rights and estate of the Landlord in this
Lease and in the Premises.
 
 
27

--------------------------------------------------------------------------------

 
 
18.3 Landlord May Cure Tenant Defaults. If Tenant shall default in the
performance of any term, provisions, covenant or condition on its part to be
performed hereunder, Landlord may, on no less than ten (10) days written notice
(other than in the event of an emergency) after notice to Tenant and expiration
of the applicable cure period (or without notice or shorter notice, as
reasonable under the circumstances if, in Landlord’s reasonable opinion, an
emergency exists, but in any event with prior oral notice vie telephone) perform
the same for the account and at the expense of Tenant. If, at any time and by
reason of such default, Landlord is compelled to pay, or elects to pay, any sum
of money or do any act which will require the payment of any sum of money, or is
compelled to incur any expense in the enforcement of its rights hereunder or
otherwise, such sum or sums, together with interest thereon at the highest rate
allowed under the laws of the State where the Premises is located, shall be
deemed past due rent subject to Section 3.4 hereof and shall be repaid to
Landlord by Tenant promptly when billed therefor, and Landlord shall have all
the same rights and remedies in respect thereof as Landlord has in respect of
the rents herein reserved.


18.4 Rights Cumulative. The rights and remedies provided and available to
Landlord in this Lease are distinct, separate and cumulative remedies, and no
one of them, whether or not exercised by Landlord, shall be deemed to be in
exclusion of any other.


ARTICLE XIX.
NOTICES


Any notice required or permitted to be given under this Lease shall be deemed
given if delivered personally to an officer of the party to be notified or sent
by (i) United States registered or certified mail, postage prepaid, return
receipt requested or (ii) overnight courier service, and addressed as follows:
 
If to Landlord:
 
BLUE DESK LLC
28470 Thirteen Mile Road, Suite 220
Farmington Hills, MI 48334
Attn: Jason Miller
Phone: (248) 538-6370
Fax: (248) 855-0915

 
 
28

--------------------------------------------------------------------------------

 
 

   
With copy to:
 
Honigman Miller Schwartz and Cohn LLP
2290 First National Building
600 Woodward Avenue
Detroit, MI 48226
   
Attn: Howard N. Luckoff
   
Phone: (248)566-8466
   
Fax: (248) 566-8467
   
If to Tenant:
 
Air Realty Group LLC
   
360 Motor Parkway, Suite 100
Happuage, New York 11788
   
Attn:  Daniel Godin
   
Phone: (631) 881-4920
Fax:  (631) 206-9162
   
With copy to:
 
Eaton and Winkle LLP
3 Park Avenue, 16th Floor
New York, N 10016
Attn:  Vincent J. McGill, Esq.
Phone:  (212) 561-3604
Fax: (212) 779-9928



or such other address as may be designated by either party by written notice to
the other in accordance with the provisions of this Article. All notices,
consents, requests, demands, designations or other communications which may or
are required to be given by either party to the other under this Lease shall be
in writing and shall be deemed to have been duly given and received when (a)
personally delivered; or (b) three days after being deposited in the United
States mail, certified or registered, postage prepaid; or (c) one business day
after being deposited with a nationally recognized overnight courier service; or
(d) sent by facsimile transmission or electronic mail to be immediately followed
by delivery in accordance with the foregoing (a), (b) or (c), and in all
instances addressed as required under this Section. Notwithstanding the
foregoing, any notice mailed to the last designated address of any person or
party to which a notice may be or is required to be delivered pursuant to this
Lease shall not be deemed ineffective if actual delivery cannot be made due to a
change of address of the person or party to which the notice is directed or the
failure or refusal of such person or party to accept delivery of the notice.
 
ARTICLE XX.
MISCELLANEOUS
 
20.1 “Net” Lease. It is understood that this is an absolute net lease.  The Base
Rent and all other sums payable by Tenant pursuant to this Lease shall be
absolutely net to Landlord.  All costs, operating expenses, and obligations
imposed upon the Premises or incurred in connection with its use, occupancy,
care, maintenance, operation and control (including, but not limited to, all
costs of replacements, maintenance and repairs (capital and ordinary, structural
and non-structural, foreseen and unforeseen, ordinary and extraordinary) of the
structure, roof, parking lot, utilities, taxes, insurance and all other payments
required in connection with the Premises during the Term of this Lease) shall be
paid by Tenant in addition to all items of Base Rent payable by Tenant under
this Lease without notice or demand and without setoff, counterclaim, abatement,
deduction, etc.  Additionally, Tenant shall be responsible for compliance with
any and all legal requirements and shall pay any and all current and future
costs relative thereto.
 
 
29

--------------------------------------------------------------------------------

 
 
20.2 Estoppel Certificates. Tenant shall from time to time, within twenty (20)
days after request by Landlord and without charge, give a Tenant Estoppel
Certificate in the form attached hereto as Exhibit C and containing such other
matters as may be reasonably requested by Landlord to any person, firm or
corporation specified by Landlord.  Landlord shall provide a commercially
reasonable estoppel certificate to Tenant’s lender in connection with a proposed
financing or a proposed assignee permitted pursuant to the provisions of this
Lease.
 
20.3 Brokerage. Landlord and Tenant hereby represent and warrant to each other
that they have not engaged, employed or utilized the services of any business or
real estate brokers, salesmen, agents or finders in the initiation, negotiation
or consummation of the business and real estate transaction reflected in this
Lease. On the basis of such representation and warranty, each party shall and
hereby agrees to indemnify and save and hold the other party harmless from and
against the payment of any commissions or fees to or claims for commissions or
fees by any real estate or business broker, salesman, agent or finder resulting
from or arising out of any actions taken or agreements made by them with respect
to the business and real estate transaction reflected in this Lease.
 
20.4 No Partnership or Joint Venture. Landlord shall not, by virtue of this
Lease, in any way or for any purpose, be deemed to be a partner of Tenant in the
conduct of Tenant’s business upon, within or from the Premises or otherwise, or
a joint venturer or a member of a joint enterprise with Tenant.
 
20.5 Entire Agreement. This Lease contains the entire agreement between the
parties and, except as otherwise provided herein, can only be changed, modified,
amended or terminated by an instrument in writing executed by the parties. It is
mutually acknowledged and agreed by Landlord and Tenant that there are no verbal
agreements, representations, warranties or other understandings affecting the
same; and that Tenant hereby waives, as a material part of the consideration
hereof, all claims against Landlord for rescission, damages or any other form of
relief by reason of any alleged covenant, warranty, representation, agreement or
understanding not contained in this Lease. This Lease shall not be changed,
amended or modified except by a written instrument executed by Landlord and
Tenant.
 
 
30

--------------------------------------------------------------------------------

 
 
20.6 Waiver. No release, discharge or waiver of any provision hereof shall be
enforceable against or binding upon Landlord or Tenant unless in writing and
executed by Landlord or Tenant, as the case may be. Neither the failure of
Landlord or Tenant to insist upon a strict performance of any of the terms,
provisions, covenants, agreements and conditions hereof, nor the acceptance of
any Rent by Landlord with knowledge of a breach of this Lease by Tenant in the
performance of its obligations hereunder, shall be deemed a waiver of any rights
or remedies that Landlord or Tenant may have or a waiver of any subsequent
breach or default in any of such terms, provisions, covenants, agreements and
conditions.
 
20.7 Time. Time is of the essence in every particular of this Lease, including,
without limitation, obligations for the payment of money.
 
20.8 Costs and Attorneys’ Fees. If either party shall bring an action to recover
any sum due hereunder, or for any breach hereunder, and shall obtain a judgment
or decree in its favor, the court may award to such prevailing party its
reasonable costs and reasonable attorneys’ fees, specifically including
reasonable attorneys’ fees incurred in connection with any appeals (whether or
not taxable as such by law). Landlord shall also be entitled to recover its
reasonable attorneys’ fees and costs incurred in any bankruptcy action filed by
or against Tenant, including, without limitation, those incurred in seeking
relief from the automatic stay, in dealing with the assumption or rejection of
this Lease, in any adversary proceeding, and in the preparation and filing of
any proof of claim. Tenant shall also be entitled to recover its reasonable
attorneys’ fees and costs incurred in any bankruptcy action filed by or against
Landlord, including, without limitation, those incurred in seeking relief from
the automatic stay, in dealing with the assumption or rejection of this Lease,
in any adversary proceeding, and in the preparation and filing of any proof of
claim.


20.9 Captions and Headings. The captions and headings in this Lease have been
inserted herein only as a matter of convenience and for reference and in no way
define, limit or describe the scope or intent of, or otherwise affect, the
provisions of this Lease.
 
20.10 Severability. If any provision of this Lease shall be deemed to be
invalid, it shall be considered deleted therefrom and shall not invalidate the
remaining provisions of this Lease.
 
20.11 Successors and Assigns. The agreements, terms, provisions, covenants and
conditions contained in this Lease shall be binding upon and inure to the
benefit of Landlord and Tenant and, to the extent permitted herein, their
respective successors and assigns.


20.12 Applicable Law. This Lease shall be governed by, and construed in
accordance with, the laws of the State in which the Premises are located.
 
 
31

--------------------------------------------------------------------------------

 

 
20.13 Waiver of Jury Trial. TENANT AND LANDLORD HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT EITHER OF THEM OR THEIR HEIRS, PERSONAL
REPRESENTATIVES, SUCCESSORS OR ASSIGNS MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS LEASE OR ANY
AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY PARTY. IN THE EVENT LANDLORD COMMENCES ANY PROCEEDINGS FOR NONPAYMENT OF
RENT, TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF WHATEVER NATURE OR
DESCRIPTION IN ANY SUCH PROCEEDING, UNLESS THE FAILURE TO RAISE THE SAME WOULD
CONSTITUTE A WAIVER THEREOF. THIS SHALL NOT, HOWEVER, BE CONSTRUED AS A WAIVER
OF TENANT’S RIGHT TO ASSERT SUCH CLAIMS IN ANY SEPARATE ACTION BROUGHT BY
TENANT. THIS PROVISION IS A MATERIAL INDUCEMENT TO LANDLORD’S ACCEPTING THIS
LEASE.
 
20.14 Counterparts. This Lease may be executed in counterparts by the parties
hereto and each shall be considered an original, but all such counterparts shall
be construed together and constitute one Lease between the parties hereto.


20.15 Mortgagee Protection. Tenant shall give any mortgagees of the Premises by
registered or certified mail, return receipt requested, or nationally recognized
overnight delivery service, a copy of any notice of default sent to Landlord by
Tenant, provided that prior to such notice Tenant has been notified, in writing
(by way of Notice of Assignment of Rents and Leases, or otherwise), of the
addresses of such mortgagees which has been provided in writing to Tenant.  If
Landlord shall have failed to cure such default within the time provided for in
this Lease, then the mortgagees shall have an additional thirty (30) days within
which to cure such default or, if such default cannot be cured within that time,
then such additional time as may be necessary if, within such thirty (30) days,
any mortgagee has commenced and is diligently pursuing the remedies necessary to
cure such default (including, but not limited to, commencement of foreclosure
proceedings, if necessary to effect such cure), in which event this Lease shall
not be terminated by Tenant while such remedies are being so diligently pursued.
 
20.16 Guaranty. (a) On or before the Commencement Date, Tenant shall deposit
with Landlord, as security for the payment of the Rent due hereunder and the
full and faithful performance by Tenant of the covenants and conditions on the
part of Tenant to be performed under this Lease, a cash security deposit
(“Security Deposit”). The initial amount of the Security Deposit shall be the
sum of One Hundred Fifty-Five Thousand Seven Hundred Ten and no/100
($155,710.00) Dollars. In the event of any default by Tenant under this Lease,
Landlord is hereby authorized to draw upon the Security Deposit to cure the
default. In such case, Tenant shall immediately provide Landlord with additional
cash in the amount equal to the aggregate of twelve (12) monthly payments of the
then-current Basic Rent.
 
 
32

--------------------------------------------------------------------------------

 

 
(b)           The remainder of the Security Deposit shall be returned to Tenant
after the expiration of the Term, provided that Tenant has fully and faithfully
performed all such covenants and conditions of this Lease, is not in arrears in
Rent and has vacated the Premises. In the event of a sale, pledge, transfer or
encumbrance of the Premises subject to this Lease, Landlord shall have the right
to transfer the Security Deposit to a purchaser or lender, as applicable, and
Landlord shall be considered released by Tenant from all liability for the
return of the Security Deposit. All costs incurred in connection with the
transfer of the Security Deposit shall be paid by Tenant. It is agreed that this
shall apply to every transfer or assignment made of the Security Deposit to the
new landlord.


(c)           In the event of the insolvency of Tenant or in the event of the
entry of a judgment in bankruptcy in any court against Tenant which is not
discharged within thirty (30) days after entry, or in the event a petition is
filed by or against Tenant under any chapter of the bankruptcy or insolvency
laws of any state or the United States of America, then and in such event
Landlord may require Tenant to deposit additional security in such amount as may
be necessary to adequately assure Tenant's performance of all of its obligations
under this Lease, including all payments subsequently accruing. Failure of
Tenant to deposit the additional security required by this section within ten
(10) days after Landlord's written demand shall constitute a default by Tenant
under this Lease.


20.17 Financial Statements. If Tenant and Guarantor are not public companies and
in any event, upon Landlord's written request in connection with a sale or a
financing or refinancing, Tenant (and Guarantor) shall promptly furnish
Landlord, from time to time, detailed financial statements reflecting Tenant's
(and Guarantor’s) current financial condition along with such information
requested by a mortgagee, proposed mortgagee or purchaser.
 
20.18 Direct Payment of Rent. Tenant and Landlord acknowledge and agree that
Landlord may irrevocably instruct Tenant to make all rent and other payments due
and to become due to Landlord under the Lease directly to Landlord’s mortgagee,
which direction Tenant agrees to follow until further written notice from such
mortgagee, and Landlord hereby expressly agrees that (a) Landlord shall have no
right or claim against Tenant for or by reason of any payments of rent or other
sums due under the Lease made to such mortgagee, and (b) any and all payments
made by Tenant to such mortgagee shall constitute full and complete performance
of such obligations of Tenant to Landlord under the Lease to the extent of such
payments.


20.19 Merger.  Notwithstanding anything to the contrary contained in the Lease,
if both Landlord's and Tenant's interests or estates in the Premises become
vested in the same owner while the Premises is subject to a mortgage, the Lease
shall nevertheless not be destroyed by the application of the doctrine of merger
except upon the express written consent of the mortgagee.
 
 
33

--------------------------------------------------------------------------------

 

 
20.20 Guaranty. Upon execution of this Lease by Tenant, Air Industries Group, a
Nevada corporation (“Guarantor”) shall execute and deliver to Landlord the
unconditional and irrevocable Guaranty in the form of Exhibit "D" attached
hereto.
 
20.21 Landlord’s Waiver. Landlord agrees, as long as Tenant is not in default,
to execute a commercially reasonable form of Landlord’s Waiver in favor of an
independent third party which provides financing to Tenant which is secured by
Tenant’s personal property in the Premises.
 
20.22 Short Form Lease.  Upon request of either Landlord or Tenant each, the
other shall execute and record, in recorable form, a short form of this Lease.
 
[Remainder of page intentionally left blank]
 
 
34

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE TO AND A PART OF LEASE BY AND BETWEEN BLUE DESK LLC AND AIR
REALTY GROUP LLC]


IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed on or as of the day and year first above written.


Signed, sealed and delivered in the presence of:
 

 
BLUE DESK LLC,
a Michigan limited liability company
   
_______________________________
Name: __________________________
By: /s/ Gary Sakwa
Name: Gary Sakwa 
Its:Authorized Representative
 
“LANDLORD”
         
AIR REALTY GROUP LLC,
a Connecticut limited liability company


By: /s/ Kristie Petersen
Name: Kristie Petersen
Its: Vice President-Administration


“TENANT”

 
ACKNOWLEDGMENT OF GUARANTOR


Air Industries Group, a Nevada corporation, as the guarantor under that Guaranty
Agreement of even date with respect to the Lease, hereby acknowledges and agrees
to the terms of the Lease.
 
 

 
AIR INDUSTRIES GROUP,
a Nevada corporation
 
By: /s/ Kristie Petersen
Name: Kristie Petersen
Its: Vice President-Administration

 
 
35

--------------------------------------------------------------------------------

 
 
EXHIBIT A


LEGAL DESCRIPTION


Three certain pieces or parcels of land with the buildings and improvements
thereon situated in the Town of South Windsor, County of Hartford and State of
Connecticut and being described as follows:


First Piece:


Known as No. 283 Sullivan Avenue


Northerly 
By Sullivan Avenue 190.24 feet;



Easterly 
By land now or formerly of Sperry Wood Corporation, 310 feet;



Southerly 
By land now or formerly of Alva Rossi et al, (the second piece hereafter
described) 215.93 feet;



Westerly 
By Patria Road, 284.31 feet; and



Northwesterly 
By the arc of a curve connecting the southerly street line of Sullivan Avenue
with the easterly street line of Patria Road, 39.95 feet.



Second Piece:


Lot No. 8 as shown  on a map or plan entitled “Patria Industrial Park Sullivan
Avenue South Windsor Scale 1”=40’ May 1970 William J. Carrington Reg L. S.
Revisions: Lots 2 and 3 now known as Parcel “A” on file in the Town Clerk’s
Office in said Town of South Windsor.


Said premises are more particularly bounded and described as follows:


Northerly:
By land now or formerly of Alva Rossi, et al (the first piece above described),
215.93 feet;



Easterly:
By land now or formerly of Sperry Wood Corporation, 110 feet;



Southerly: 
By land now or formerly of Abraham Patria (Lot No. 7 on the aforesaid map)
215.93 feet; and



Westerly: 
By Patria Road, 110 feet.



Third Piece:


A certain piece or parcel of Land known as Parcel B is described on a map or
plan entitled:

 

 
“LAND TO BE CONVEYED FROM SOUTH WINDSOR TECHNOLOGIES CENTER, LLC TO DYNAMIC
MATERIALS CORP SULLIVAN AVENUE SOUTH WINDSOR, CONNECTICUT PROPERTY
SURVEY/RESURVEY CONVEYANCE MAP DESIGN; DMG DRAWN: DMG CHECKED: RPM/PRD JOB NO.:
1253 DATE: 8/5/02 DRAWING NO.: JOBS/1253/1253CONV.DWG SHEET 1 of 1 design
professionals, Inc. civil engineers – planners- surveyors 165 South Satellite
Road, South Windsor, Connecticut 06074”.
 
 
36

--------------------------------------------------------------------------------

 


Said Parcel B is more particularly set forth and described as follows:


Beginning at an iron pin, which iron pin marks the northwesterly corner of the
premises herein described; thence running S 20o 01’ 16” W a distance of 420.34
feet to a point; thence turning and running S 68o 24’ 46” E a distance of 195.85
feet to a point; thence turning and running N 21o 19’ 19” E a distance of 419.37
feet to an iron pin; thence turning and running N 68o 11’ 07” W a distance of
205.40 feet to an iron pin, which iron pin marks the point or place of
beginning.
 
 
37

--------------------------------------------------------------------------------

 
 
EXHIBIT B


BASE RENT FOR INITIAL TERM
AND OPTION PERIODS
 
Annual Base Rental (payable monthly):
 
Lease Year
Annual Base Rent
per month
psf
   
Year 1
$155,710
$12,976
$4.60
   
Year 2
$160,381
$13,365
$4.74
   
Year 3
$165,193
$13,766
$4.88
   
Year 4
$170,149
$14,179
$5.03
   
Year 5
$175,253
$14,604
$5.18
   
Year 6
$180,511
$15,043
$5.33
   
Year 7
$185,926
$15,494
$5.49
   
Year 8
$191,504
$15,959
$5.66
   
Year 9
$197,249
$16,437
$5.83
   
Year 10
$203,166
$16,931
$6.00
   
Year 11
$209,261
$17,438
$6.18
   
Year 12
$215,539
$17,962
$6.37
   
Year 13
$222,005
$18,500
$6.56
   
Year 14
$228,665
$19,055
$6.76
   
Year 15
$235,525
$19,627
$6.96

 
 
38

--------------------------------------------------------------------------------

 
 
EXHIBIT B - CONTINUED
 
Extension Periods Annual Base Rental (payable monthly):
 
1st Option Period
       
Lease Year
Annual Base Rent
per month
psf
   
Year 16
$242,591
$20,216
$7.17
   
Year 17
$249,869
$20,822
$7.38
   
Year 18
$257,365
$21,447
$7.60
   
Year 19
$265,086
$22,090
$7.83
   
Year 20
$273,038
$22,753
$8.07
               
2nd Option Period
       
Lease Year
Annual Base Rent
per month
psf
   
Year 21
$281,230
$23,436
$8.31
   
Year 22
$289,666
$24,139
$8.56
   
Year 23
$298,356
$24,863
$8.81
   
Year 24
$307,307
$25,609
$9.08
   
Year 25
$316,526
$26,377
$9.35
               
3rd Option Period
       
Lease Year
Annual Base Rent
per month
psf
   
Year 26
$326,022
$27,169
$9.63
   
Year 27
$335,803
$27,984
$9.92
   
Year 28
$345,877
$28,823
$10.22
   
Year 29
$356,253
$29,688
$10.52
   
Year 30
$366,941
$30,578
$10.84

 
 
39

--------------------------------------------------------------------------------

 

 
EXHIBIT C


TENANT ESTOPPEL CERTIFICATE
 
THIS TENANT ESTOPPEL CERTIFICATE (“Certificate”) is given this      day of
                    , 20     by Air Realty Group LLC, a Connecticut limited
liability company (“Tenant”) in favor of                                 , a
                    , with principal office and place of business at
                                         (“Beneficiary”).
 
RECITALS:
 
A. Pursuant to the terms and conditions of that certain Lease Agreement
(“Lease”) dated April ____, 2016, Blue Desk LLC, a Michigan limited liability
company (“Landlord”) leased to Tenant certain real property in Hartford County,
Connecticut (“Premises”), which Premises are more particularly described in the
Lease.
 
B. Pursuant to the terms and conditions of the Lease, the Beneficiary has
requested that the Tenant execute and deliver this Certificate with respect to
the Lease.
 
NOW, THEREFORE, in consideration of the above premises, the Tenant hereby makes
the following statements for the benefit of the Assignee:
 
1. The copy of the Lease attached hereto and made a part hereof as Exhibit A is
a true, correct and complete copy of the Lease, which Lease is in full force and
effect as of the date hereof, and has not been modified or amended.
 
2. The Lease sets forth the entire agreement between the Landlord and the Tenant
relating to the leasing of the Premises, and there are no other agreements,
written or oral, relating to the leasing of the Premises.
 
3. There exists no uncured or outstanding defaults or events of default under
the Lease, or events which, with the passage of time, and the giving of notice,
or both, would be a default or event of default under the Lease.
 
4. No notice of termination has been given by Landlord or Tenant with respect to
the Lease.
 
5. All payments due the Landlord under the Lease through and including the date
hereof have been made, including the monthly installment of Base Rent (as
defined in the Lease) for the period of                      to
                     in the amount of $                    .
 
6. As of the date hereof, the annual Base Rent under the Lease is
$                    .
 
 
40

--------------------------------------------------------------------------------

 
 
7. There are no disputes between the Landlord and the Tenant with respect to any
rental due under the Lease or with respect to any provision of the Lease.
 
8. Notwithstanding any provisions of the Lease to the contrary, the Tenant
hereby consents to the [collateral] assignment of the Lease by the Landlord to
the Beneficiary, and agrees that no terms and conditions of the Lease shall be
altered, amended or changed as a result of such assignment.
 
9. The Tenant hereby agrees that from and after the date hereof [copies of] all
notices which Tenant is required to deliver to the Landlord under the Lease with
respect to defaults, events of default or failure to perform by the Landlord
under the Lease, shall be delivered to Beneficiary at the following address:
 
__________________________
__________________________
__________________________
__________________________


10. The Tenant understands and acknowledges that Beneficiary is relying upon the
representations set forth in this Certificate, and may rely thereon in
connection with the [collateral] assignment of the Lease to Beneficiary.


IN TESTIMONY WHEREOF, witness the signature of the Tenant as of the day and year
first set forth above.
 

 
By: ______________________________
Name: ____________________________
Its: ______________________________

 
 
41

--------------------------------------------------------------------------------

 
 
EXHIBIT D


GUARANTY
 


The undersigned, Air Industries Group, a  Nevada corporation, whose address
is  360 Motor Parkway, Suite 100, Happuage, New York, 11788, in consideration of
the leasing of the leased premises described in that certain Lease (hereinafter
referred to as the "Lease"), dated April ____, 2016 between BLUE DESK LLC, whose
address is 28470 Thirteen Mile Road, Suite 220, Farmington Hills, MI  48334 as
Landlord (hereinafter referred to as "Landlord"), and AIR REALTY GROUP LLC,
whose address is  360 Motor Parkway, Suite 100, Happuage, New York, 11788, as
Tenant (hereinafter referred to as "Tenant"), does hereby covenant and agree as
follows:


The undersigned does hereby guarantee the full, faithful and timely payment and
performance by Tenant of all of the payments, covenants and other obligations of
Tenant under or pursuant to the Lease.  If Tenant shall default at any time in
the payment of any rent or any other sums, costs or charges whatsoever, or in
the performance of any of the other covenants and obligations of Tenant, under
or pursuant to the Lease, then the undersigned, at its expense, shall on demand
of Landlord fully and promptly, and well and truly, pay all rent, sums, costs
and charges to be paid by Tenant, and perform all the other covenants and
obligations to be performed by Tenant, under or pursuant to the Lease, and in
addition shall on Landlord's demand pay to Landlord any and all sums due to
Landlord, including (without limitation) all interest on past due obligations of
Tenant, costs advanced by Landlord, and damages and all expenses (including
attorneys' fees and litigation costs), that may arise in consequence of Tenant's
default.  The undersigned hereby waives all requirements of notice of the
acceptance of this Guaranty and all requirements of notice of breach or
nonperformance by Tenant.


The obligations of the undersigned hereunder are independent of the obligations
of Tenant.  A separate action or actions may, at Landlord's option, be brought
and prosecuted against the undersigned, whether or not any action is first or
subsequently brought against Tenant, or whether or not Tenant is joined in any
such action, and the undersigned may be joined in any action or proceeding
commenced by Landlord against Tenant arising out of, in connection with or based
upon the Lease.  The undersigned waives any right to require Landlord to proceed
against Tenant or pursue any other remedy in Landlord's power whatsoever, any
right to complain of delay in the enforcement of  Landlord's rights under the
Lease, and any demand by Landlord and/or prior action by Landlord of any nature
whatsoever against Tenant, or otherwise.


This Guaranty shall remain and continue in full force and effect and shall not
be discharged in whole or in part notwithstanding (whether prior or subsequent
to the execution hereof) any alteration, renewal, extension, modification,
amendment or assignment of, or subletting, concession, franchising, licensing or
permitting under the Lease.  The undersigned hereby waives notices of any of the
foregoing, and agrees that the liability of the undersigned hereunder shall be
based upon the obligations of Tenant set forth in the Lease as the same may be
altered, renewed, extended, modified, amended or assigned.  For the purpose of
this Guaranty and the obligations and liabilities of the undersigned hereunder,
"Tenant" shall be deemed to include any and all concessionaires, licensees,
franchisees, department operators, assignees, subtenants, permittees or others
directly or indirectly operating or conducting a business in or from the
Premises, as fully as if any of the same were the named Tenant under the Lease.
 
 
42

--------------------------------------------------------------------------------

 

 
The undersigned's obligations hereunder shall remain fully binding although
Landlord may have waived one or more defaults by Tenant, extended the time of
performance by Tenant, released, returned or misapplied other collateral at any
time given as security for Tenant's obligations (including other guaranties)
and/or released Tenant from the performance of its obligations under the Lease.


This Guaranty shall remain in full force and effect notwithstanding the
institution by or against Tenant, of bankruptcy, reorganization, readjustment,
receivership or insolvency proceedings of any nature, or the disaffirmance of
the Lease in any such proceedings or otherwise.


If this Guaranty is signed by more than one party, their obligations shall be
joint and several, and the release of one of such guarantors shall not release
any other of such guarantors.


Neuter terms should also refer, where applicable, to the feminine gender and the
masculine gender; the singular reference shall also include the plural of any
word if the context so requires.


This Guaranty shall be applicable to and binding upon the heirs, executors,
administrators, representatives, successors and assigns of Landlord, Tenant and
the undersigned.  Landlord may, without notice, assign this Guaranty in whole or
in part.


In the event that Landlord should institute any suit against the undersigned for
violation of or to enforce any of the covenants or conditions of this Guaranty
or to enforce any right of Landlord hereunder, or should the undersigned
institute any suit against Landlord arising out of or in connection with this
Guaranty, or should either party institute a suit against the other for a
declaration of rights hereunder, or should either party intervene in any suit in
which the other is a party to enforce or protect its interest or rights
hereunder, the prevailing party in any such suit shall be entitled to the fees
of its attorney(s) in the reasonable amount thereof, to be determined by the
court and taxed as a part of the costs therein.


The execution of this Guaranty prior to execution of the Lease shall not
invalidate this Guaranty or lessen the obligations of Guarantor(s) hereunder.


Upon Landlord's written request, the undersigned shall promptly furnish Landlord
(in any event, within twenty (20) days of request), from time to time, with
financial statements (including, without limitation, operating statements
including an annual profit and loss statement for the individual store unit
covered by the Lease) reflecting the undersigned’s current financial condition,
and written evidence of ownership of managing and controlling interests in the
undersigned and in any entities which directly or indirectly control or manage
the undersigned.
 
 
43

--------------------------------------------------------------------------------

 

 
The undersigned shall, without charge and within twenty (20) days after any
request of Landlord, certify in writing to any person specified in such request,
as to the existence, amendment, validity of this Guaranty, the existence of any
default or counterclaim hereunder or under the Lease and any other matter
reasonably requested.  Any such certificate may be relied upon by any party
requesting it and by any person to whom the same may be exhibited.


This Guaranty is made pursuant to, and shall be interpreted and applied in
accordance with, the laws of the State of Michigan.


IN WITNESS WHEREOF, the undersigned has executed this Guaranty this ____ day of
April, 2016.
 

 
AIR INDUSTRIES GROUP,
a Nevada corporation




By:                                                                
Name:
Its:           

 
STATE OF MICHIGAN                                             )
                    ) SS.
COUNTY OF ________                                            )


On this ___ day of April, 2016, before me personally appeared ____________, the
___________________ of AIR INDUSTRIES GROUP, a Nevada corporation, to me known
to be the person who executed the foregoing Guaranty and acknowledged before me
that he is duly authorized and did execute same on behalf of said corporation.
 

 
______________________________________
Notary Public
________________________County, ________
My Commission Expires: ___________________

 
                                                               
44

--------------------------------------------------------------------------------







